Case 2:19-cv-00217-RSP Document 114 Filed 04/13/21 Page 1 of 4 PageID #: 2752




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    TAIWAN KING,                                         §
                                                         §
                       Plaintiff,                        §
                                                         §
    v.                                                   §
                                                                         Case No. 2:19-cv-00217-RSP
                                                         §
    CARDINAL SERVICES, LLC and                           §
    RAEGAN LEMAIRE,                                      §
                                                         §
                     Defendants.                         §

                                        MEMORANDUM OPINION

           Before the Court is the Motion to Strike Expert Testimony and Reports of Plaintiff’s Expert

Robert Kelly, filed by Defendants Raegan LeMaire and Cardinal Services, LLC (collectively the

“Defendants”). Dkt. No. 58. Defendants move the Court to disqualify and/or strike the opinions of

Mr. Robert Kelly, Plaintiff Taiwan King’s trucking safety expert. Id. at 2 1. The Motion is

DENIED.

BACKGROUND

           This case arises from a collision between two commercial motor vehicles. Raegan

LeMaire, as an employee of Cardinal, was driving an 18-wheeler truck carrying heavy industrial

equipment. Dkt. No. 110 at 1. LeMaire was leading a convoy of other vehicles, also driven by

Cardinal employees, along a state-permitted route from Carthage, Texas to Mauriceville, Texas.

See id. During a U-turn maneuver, LeMaire and King collided. Id.

           Plaintiff retained Mr. Kelly as a safety trucking expert. See Dkt. No. 58 at 2. On March 1,

2021, Defendants filed this motion2. Id.



1
    Citations are to the page numbers assigned through the ECF system.
2
    On March 12, 2021, Plaintiff filed its Response. Dkt. No. 76.
Case 2:19-cv-00217-RSP Document 114 Filed 04/13/21 Page 2 of 4 PageID #: 2753




LEGAL STANDARDS

        An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

or other specialized knowledge will help the trier of fact to understand the evidence or to determine

a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

of reliable principles and methods; and (d) the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702.

        Federal Rule of Evidence 702 requires a district court to make a preliminary determination,

when requested, as to whether the requirements of the rule are satisfied with regard to a particular

expert’s proposed testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999);

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993). District courts are accorded

broad discretion in making Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152

(“the trial judge must have considerable leeway in deciding in a particular case how to go about

determining whether particular expert testimony is reliable”). Although the Fifth Circuit and other

courts have identified various factors that the district court may consider in determining whether

an expert’s testimony should be admitted, the nature of the factors that are appropriate for the court

to consider is dictated by the ultimate inquiry—whether the expert’s testimony is sufficiently

reliable and relevant to be helpful to the finder of fact and thus to warrant admission at trial. United

States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

ANALYSIS

        Defendants argue Mr. Kelly is unqualified to offer opinions in this case and that his

opinions are otherwise unreliable. See generally Dkt. No. 58 at 2–7. Defendants contend Mr. Kelly

does not have the requisite knowledge, skill, experience, training, and/or education to properly

render his opinion because he:



                                                   2
Case 2:19-cv-00217-RSP Document 114 Filed 04/13/21 Page 3 of 4 PageID #: 2754




       (1) does not have a college degree, (2) worked in retail consumer electronics prior
       to Kelly’s law enforcement career, (3) started his law enforcement career as a jailer,
       (4) worked for small police departments, (5) worked in some capacity with a small
       transportation company, and (6) although being a certified defensive driving
       instructor for commercial vehicles, has not taught a class or held a commercial
       driver’s license.

Dkt. No. 76 at 5.

       Plaintiff counters that Defendants “misstate, diminish, and cherry-pick Kelly’s

professional experience and public service and ignore the entirety of his qualifications.” Id.

Plaintiff argues that Mr. Kelly is qualified because he “received education on multiple areas of

trucking and transportation safety, including education provided by JJ Keller, an industry leader

in trucking safety practices, and the North American Transportation Management Institute.” Id.

Plaintiff also argues that Mr. Kelly’s experience as a “certified commercial vehicle enforcement

officer” who inspects “commercial motor vehicles documentation, including for permits and safety

violations” supports Plaintiff’s proposition that Mr. Kelly is an expert in trucking safety. See id. at

7.

        After review of Mr. Kelly’s expert report, the opinions offered therein, his deposition

testimony, and the explanation for his opinions, the Court finds that Mr. Kelly is qualified to offer

the opinions expressed within his report. Based on Mr. Kelly’s experience and training, the

opinions he offers are within Mr. Kelly’s area of expertise.

       Defendants also challenge the reliability of Mr. Kelly’s opinion. Defendants allege Mr.

Kelly’s testimony is unsupported. See generally Dkt. No. 58 at 4–6. Defendants argue Mr. Kelly’s

opinion is not based on sufficient facts or the product of reliable methods. See id. at 4.

       Plaintiff argues Mr. Kelly’s opinions are relevant and reliable. Plaintiff states Mr. Kelly’s

opinions are reliable because of his review of documents, education, training, experience, and

knowledge. Dkt. No. 76 at 9–10.


                                                  3
Case 2:19-cv-00217-RSP Document 114 Filed 04/13/21 Page 4 of 4 PageID #: 2755




       Mr. Kelly’s opinions are sufficiently reliable to meet the Daubert threshold. Mr. Kelly’s
.
 methodology is consistent with other expert’s methodologies in the field, namely “weigh[ing] the

facts and evidence with which they are provided, utilize their specialized training and knowledge

of the industry, perform research if necessary, and compare the facts that they have been given to

the standard in the industry as well as” the other relevant standards and authorities. Dkt. No. 72 at

8. Furthermore, Defendants’ objections attack the weight of Mr. Kelly’s opinions and testimony,

not its admissibility. Accordingly, Mr. Ellis’ expert testimony is permitted.

       For the reasons discussed above, Mr. Kelly’s expert opinion is admissible. The Motion is

DENIED.
     SIGNED this 3rd day of January, 2012.
       SIGNED this 13th day of April, 2021.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
